Citation Nr: 0923513	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  06-11 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of injury to 
the right jaw and face, to include a dental injury. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1956 to October 
1959.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for bilateral 
hearing loss and tinnitus and for residuals of a facial 
injury.  The case was previously before the Board in May 2008 
and was remanded for further development.  The claims for 
service connection for bilateral hearing loss and tinnitus 
were granted in an August 2008 decision, and disability 
ratings of zero percent and 10 percent, respectively, were 
assigned.  The Veteran has not expressed disagreement with 
the assigned evaluations; therefore, these issues are no 
longer before the Board.  

The Board is satisfied that there has been substantial 
compliance with the remand directives and may proceed with 
review of the remaining issue decided herein.  Stegall v. 
West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran does not have a chronic disability resulting from 
a facial or dental injury in service.  


CONCLUSION OF LAW

Service connection for residuals of a facial injury is not 
established.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The notice should also address the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in March 2005, which substantially complied with 
the notice requirements.  Additional notice was sent in a May 
2008 letter, and the claim was readjudicated in an April 2009 
supplemental statement of the case.  Mayfield, 444 F.3d at 
1333.

The RO has been unable to obtain the Veteran's complete 
service records as they were destroyed in a 1973 fire at the 
National Personnel Records Center (NPRC).  The RO sought 
alternate source development of the evidence, and the Veteran 
assisted in the effort to reconstruct his service treatment 
records by completing NA Form 13055, Request for Information 
Needed to Reconstruct Medical Data, and providing details of 
his service, such as dates, units of assignment, and places 
where he was treated.  Unfortunately, the NPRC has been 
unable to reconstruct the record.  The Board recognizes that, 
where relevant records are unavailable because of the NPRC 
fire, the Board has a heightened duty to explain its findings 
and conclusions and to consider the benefit of the doubt 
rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

VA has obtained assisted the Veteran in obtaining evidence, 
afforded the Veteran physical examinations, and obtained 
medical opinions as to the etiology and severity of 
disabilities.  All known and available records relevant to 
the issues on appeal have been obtained and associated with 
the Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Service Connection for Residuals of Facial Injury

The Veteran is seeking service connection for residuals of an 
injury to his face and right jaw, which he contends he 
suffered during a weapons exercise in service.  He also 
reports that he suffered a second head injury a year later 
when he was struck by a brick.  The Veteran states that he 
experiences loose teeth and "click jaw" as a result of 
these injuries.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

As noted above, the Veteran's service records are unavailable 
because they were destroyed in a fire in 1973.  Efforts to 
reconstruct the service records from other sources were 
unsuccessful.  

The claims file contains a private treatment record from 
R.L., D.D.S., dated in June 2001, which shows routine dental 
treatment and indicates that the Veteran sought treatment 
after breaking a tooth while eating in a restaurant.  The 
record does not indicate that the Veteran complained of or 
was treated for the conditions on appeal.  

Pursuant to the Board's remand instructions, the Veteran was 
afforded a VA examination of his face and mouth in August 
2008.  The examiner noted the Veteran's reported history of 
in-service facial injuries.  Upon examination, the Veteran 
did not exhibit functional impairment due to loss of motion 
due to pain or spasticity of the muscles of masticulation.  
There was no limitation of interincisal range of motion or 
lateral excursive or protrusive movements.  When opening his 
mouth fully, there was no deviation to the left or right.  No 
crepitus of the temporomandibular joint was audible or 
palpated on the left or right.  He did not exhibit any bone 
loss of mandible, maxilla, or hard palate.  A radiograph 
revealed fairly intact dentation with no underlying pathology 
or deformity other than some indications of crestal bone loss 
due to periodontal disease.  No trauma was seen to the cheeks 
or tongue.  The examiner concluded there was no evidence of 
temporomandibular joint problems or cheek or tongue problems.  
Rather, the dental problems that were seen were caries and 
periodontal disease, which are due to lack of professional 
care and home treatment and are not related to military 
service.  

Based on the foregoing evidence, the Board finds that the 
Veteran does not have a current disability related to the 
injuries he suffered in service.  The Board acknowledges the 
Veteran's contention that he was treated in hospitals in 
Germany and that records of that treatment might yet be 
available.  In this case, however, it is not necessary to 
substantiate the occurrence of the in-service injuries.  The 
VA examiner accepted the Veteran's account of his injuries, 
yet he found no evidence of a current disability which might 
be related to those injuries.  Therefore, even if it is 
conceded that the Veteran suffered the head and facial 
traumas he describes, the medical evidence does not establish 
that there is a current disability of a type that could have 
been caused by those injuries.  The only pathology found in 
the affected area is periodontal disease, which is not caused 
by head trauma.  Without evidence of a current disability, 
there is no basis for service connection.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the claim 
must be denied.  


ORDER

Service connection for residuals of an injury to the right 
jaw and face, to include claimed as a dental injury, is 
denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


